Citation Nr: 0326856	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 
2000, for service connection for pulmonary fibrosis, 
secondary to mustard gas exposure.  

2.  Entitlement to an effective date prior to September 20, 
2000 for the grant of a total (100 percent) rating for 
compensation purposes, based on unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 and December 2001 rating 
actions which respectively awarded service connection for 
pulmonary fibrosis and a total disability rating based on 
unemployability (TDIU) due to service connected disability.  

The veteran's sworn testimony was obtained at a Video 
Conference hearing conducted in April 2003.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, and obtained 
all relevant and available evidence identified by the 
veteran, all in an effort to assist him in substantiating his 
earlier effective date claims.  

2.  On September 20, 2000, the veteran's first claim of 
service connection for pulmonary fibrosis was received at the 
RO, and a TDIU claim was received in April 2001.  

3.  VA was not in receipt or possession of any evidence prior 
to the September 20, 2000 formal claim, which may reasonably 
be construed as either a formal or an informal claim of 
entitlement to VA benefits regarding pulmonary fibrosis or 
individual unemployability.  

4.  There are no records dated one year prior to either 
September 2000 or April 2001, from which it could be 
factually ascertained the requirements of entitlement to TDIU 
benefits were met.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
20, 2000, for the award of service connection for pulmonary 
fibrosis, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2003).  

2.  The criteria for an effective date earlier than September 
20, 2000, for the award of a total rating for compensation 
purposes, based on unemployability due to service-connected 
disability, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under VCAA, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in the 
October 2002 statement of the case (SOC).  In this SOC, the 
RO cited to 38 C.F.R. §§ 3.102, 3.159 (a) through (e) 
regarding VA's responsibilities with respect to identifying 
and obtaining evidence in support of the veteran's claim.  
The SOC also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Furthermore, it appears from the contentions and 
arguments presented by the veteran that he is fully aware of 
the relevant law and evidence germane to his claim of 
entitlement to an earlier effective date for the grant of 
benefits at issue, and he is aware, as well, of the 
responsibilities that both he and VA share in the development 
of his claims on appeal.  Therefore, the Board finds that 
VA's duty to notify has been satisfied with regard to the 
specific set of circumstances of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

Regarding the duty to assist, the Board emphasizes that the 
veteran's earlier effective date claims on appeal are 
procedural in nature, and center around whether or not an 
earlier claim, formal or informal, had been received at the 
VA.  The Board can conceive of no additional notification 
necessary under VCAA, or missing information or other 
evidence that has not been accounted for in the actions taken 
in connection with the appellate development and review of 
this claim.  In light of the nature of this claim, and there 
being no referenced and available records not obtained, the 
Board finds that additional efforts to assist within the 
letter and spirit of the VCAA are not required.  

Under applicable criteria, the effective date for an award of 
service connection is the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i); see also 38 U.S.C.A. § 
5110(a) and (b)(1).  As to assigning an effective date for 
TDIU benefits, applicable criteria provide that the effective 
date is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).  Actual payment of 
benefits, moreover, does not begin until the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111.  

A report of VA examination or hospitalization will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of such claim.  38 C.F.R. 
§ 3.157(a) and (b)(1).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155.  

In the present case on appeal, the veteran's initial claim of 
service connection for pulmonary fibrosis was received on 
September 20, 2000.  His TDIU claim was received on April 4, 
2001.  No relevant formal or informal claims are of record 
prior to September 20, 2000, and since that is obviously more 
than one year after discharge from service, both claims on 
appeal must be denied.  

The September 20, 2000 claim included copies of the veteran's 
service personnel file, documentation from the 771st Chemical 
Depot Company, dated from May 1945, and the veteran's service 
citations.  No VA treatment records are on file, and no 
relevant communication what so ever is of record, prior to 
September 20, 2000 which would allow consideration as an 
informal claim under 38 C.F.R. § 3.157(a) and (b)(1).  
Likewise, there is no medical record dated prior to September 
2000 from which it could be factually ascertained the 
criteria for TDIU benefits were met.  

In June 1974, the veteran filed a claim for an increased 
rating for a service-connected right knee disorder.  At that 
time, he also asserted a claim of service connection for 
residuals of mustard gas burns effecting the eyes and nose.  
The claim is silent as to any lung disorder or pulmonary 
fibrosis.  Private treatment records were received in October 
1974, which are similarly silent to any complaint or 
treatment for pulmonary fibrosis.  

Notice of an October 1974 RO rating decision was issued in 
November 1974.  The veteran did not respond and the decision 
became final.  The next communication is in May 1996, when, 
erroneously, some one contacted the RO and advised that the 
veteran had died.  Next, the veteran's representative advised 
the RO of the veteran's change of address in September 1996.  
The next communication was on September 20, 2000, when the 
veteran filed his claim of service connection for pulmonary 
fibrosis.  

The Board has given all due consideration to the veteran's 
April 2003 Video Conference hearing testimony.  While the 
veteran asserts that he submitted a claim of service 
connection for pulmonary fibrosis in the 1970's, his VA 
claims file clearly shows that his June 1974 claim did not 
include pulmonary fibrosis, for which the veteran was 
diagnosed decades later.  

In view of the foregoing, it may not be concluded that the 
criteria for assignment of an effective date earlier that the 
date of receipt of claim (in September 2000) for service 
connection for the veteran's pulmonary disorder are met.  
Likewise, the record does not support an award of an 
effective date earlier than already assigned by the RO for 
the veteran's TDIU benefits.  There is simply no record dated 
prior to September 2000 which may be reasonably construed as 
a claim for either benefit, or which factually show 
entitlement to TDIU one year prior to the claim.  
Accordingly, the veteran's appeal must be denied.  





ORDER

An effective date, prior to September 20, 2000, for service 
connection for pulmonary fibrosis, is denied.  

An effective date, prior to September 20, 2000, for the grant 
of a total rating for compensation purposes based on 
unemployability due to service-connected disability, is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



